Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chad Bevins (Registration No. 51,468) on 05/31/2022.
The application has been amended as follows: 
Claim 1.	(Currently Amended) A method of operation of a self-calibration subsystem of an analog beamforming transceiver to perform self-calibration of antenna elements comprised in the analog beamforming transceiver, comprising:
[•]	for each receive antenna element of a plurality of receive antenna elements of a first polarization, the plurality of receive antenna elements of the first polarization being all or a subset of all receive antenna elements of the first polarization:
[o]	for each transmit beam direction of a plurality of transmit beam directions for a second polarization, the plurality of transmit beam directions for the second polarization being all or a subset of all transmit beam directions for the analog beamforming transceiver for the second polarization:
[▪]	transmitting a signal in the transmit beam direction via a plurality of transmit antenna elements of the second polarization, the plurality of transmit antenna elements of the second polarization being all or a subset of all transmit antenna elements of the second polarization; and
[▪]	obtaining a measurement value for a received signal received via the receive antenna element of the first polarization responsive to the signal transmitted in the transmit beam direction via the plurality of transmit antenna elements of the second polarization;
[•]	computing  calibration values for the plurality of receive antenna elements of the first polarization and calibration values for the plurality of transmit antenna elements of the second polarization based on the measurement values obtained for each of the plurality of receive antenna elements of the first polarization for each of the plurality of transmit beam directions for the second polarization and known coupling factors between the plurality of receive antenna elements of the first polarization and the plurality of transmit antenna elements of the second polarization; and
[•]	applying the calibration values for the plurality of receive antenna elements of the first polarization and the calibration values for the plurality of transmit antenna elements of the second polarization.

Claim 2.	(Currently Amended) The method of claim 1 further comprising:
[•]	for each receive antenna element of a plurality of receive antenna elements of the second polarization, the plurality of receive antenna elements of the second polarization being all or a subset of all receive antenna elements of the second polarization:
[o]	for each transmit beam direction of a plurality of transmit beam directions for the first polarization, the plurality of transmit beam directions for the first polarization being all or a subset of all transmit beam directions for the analog beamforming transceiver for the first polarization:
[▪]	transmitting a signal in the transmit beam direction via a plurality of transmit antenna elements of the first polarization, the plurality of transmit antenna elements of the first polarization being all or a subset of all transmit antenna elements of the first polarization; and
[▪]	obtaining a measurement value for a received signal received via the receive antenna element of the second polarization responsive to the signal transmitted in the transmit beam direction via the plurality of transmit antenna elements of the first polarization;
[•]	computing  calibration values for the plurality of receive antenna elements of the second polarization and calibration values for the plurality of transmit antenna elements of the first polarization based on the measurement values obtained for each of the plurality of receive antenna elements of the second polarization for each of the plurality of transmit beam directions for the first polarization and known coupling factors between the plurality of receive antenna elements of the second polarization and the plurality of transmit antenna elements of the first polarization; and
[•]	applying the calibration values for the plurality of receive antenna elements of the second polarization and the calibration values for the plurality of transmit antenna elements of the first polarization.


	
Claim 13.	(Currently Amended) An analog beamforming transceiver, comprising:
	an antenna system comprising receive antenna elements of a first polarization and transmit antenna elements of a second polarization; [and]
	gain and phase adjustment circuitry adapted to provide gain and phase adjustments, in an analog domain, for the receive antenna elements of the first polarization and the transmit antenna elements of the second polarization; and
	[wherein] a self-calibration subsystem is operable to:
[•]	for each receive antenna element of a plurality of receive antenna elements of the first polarization, the plurality of receive antenna elements of the first polarization being all or a subset of all of the receive antenna elements of the first polarization:
[o]	for each transmit beam direction of a plurality of transmit beam directions for the second polarization, the plurality of transmit beam directions for the second polarization being all or a subset of all transmit beam directions for the analog beamforming transceiver for the second polarization:
[▪]	transmit a signal in the transmit beam direction via a plurality of transmit antenna elements of the second polarization, the plurality of transmit antenna elements of the second polarization being all or a subset of all of the transmit antenna elements of the second polarization; and
[▪]	obtain a measurement value for a received signal received via the receive antenna elements of the first polarization responsive to the signal transmitted in the transmit beam direction via the plurality of transmit antenna elements of the second polarization;
[•]	compute calibration values for the plurality of receive antenna elements of the first polarization and calibration values for the plurality of transmit antenna elements of the second polarization based on the measurement values obtained for each of the plurality of receive antenna elements of the first polarization for each of the plurality of transmit beam directions for the second polarization and known coupling factors between the plurality of receive antenna elements of the first polarization and the plurality of transmit antenna elements of the second polarization; and
[•]	apply, via the gain and phase adjustment circuitry, the calibration values for the plurality of receive antenna elements of the first polarization and the calibration values for the plurality of transmit antenna elements of the second polarization.

Claim 14.	(Currently Amended) The analog beamforming transceiver of claim 13 wherein:
	the antenna system further comprises receive antenna elements of the second polarization and transmit antenna elements of the first polarization; and
the self-calibration subsystem is further operable to:
[•]	for each receive antenna element of a plurality of receive antenna elements of the second polarization, the plurality of receive antenna elements of the second polarization being all or a subset of all of the receive antenna elements of the second polarization:
[o]	for each transmit beam direction of a plurality of transmit beam directions for the first polarization, the plurality of transmit beam directions for the first polarization being all or a subset of all transmit beam directions for the analog beamforming transceiver for the first polarization:
[▪]	transmit a signal in the transmit beam direction via a plurality of transmit antenna elements of the first polarization, the plurality of transmit antenna elements of the first polarization being all or a subset of all of the transmit antenna elements of the first polarization; and
[▪]	obtain a measurement value for a received signal received via the receive antenna element of the second polarization responsive to the signal transmitted in the transmit beam direction via the plurality of transmit antenna elements of the first polarization;
[•]	compute calibration values for the plurality of receive antenna elements of the second polarization and calibration values for the plurality of transmit antenna elements of the first polarization based on the measurement values obtained for each of the plurality of receive antenna elements of the second polarization for each of the plurality of transmit beam directions for the first polarization and known coupling factors between the plurality of receive antenna elements of the second polarization and the plurality of transmit antenna elements of the first polarization; and
[•]	apply, via the gain and phase adjustment circuitry, the calibration values for the plurality of receive antenna elements of the second polarization and the calibration values for the plurality of transmit antenna elements of the first polarization.


Claim 26.	(Currently Amended) A method of determining failed transmit antenna elements in an analog beamforming transceiver, comprising:
[•]	for each receive antenna element of a plurality of receive antenna elements of a first polarization, the plurality of receive antenna elements of the first polarization being all or a subset of all receive antenna elements of the first polarization:
[o]	for each transmit beam direction of a plurality of transmit beam directions for a second polarization, the plurality of transmit beam directions for the second polarization being all or a subset of all transmit beam directions for the analog beamforming transceiver for the second polarization:
[▪]	transmitting a signal in the transmit beam direction via a plurality of transmit antenna elements of the second polarization, the plurality of transmit antenna elements of the second polarization being all or a subset of all transmit antenna elements of the second polarization; and
[▪]	obtaining a measurement value for a received signal received via the receive antenna element of the first polarization responsive to the signal transmitted in the transmit beam direction via the plurality of transmit antenna elements of the second polarization;
[•]	computing  calibration values for the plurality of receive antenna elements of the first polarization and calibration values for the plurality of transmit antenna elements of the second polarization based on the measurement values obtained for each of the plurality of receive antenna elements of the first polarization for each of the plurality of transmit beam directions for the second polarization and known coupling factors between the plurality of receive antenna elements of the first polarization and the plurality of transmit antenna elements of the second polarization; and
[•]	determining whether any of the plurality of transmit antenna elements of the second polarization have failed based on the calibration values computed for the plurality of transmit antenna elements of the second polarization.

Allowable Subject Matter
3.	Claims 1-24 and 26 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 13 and 26, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 31, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643